   Case 1:20-cv-08401-RMB Document 7 Filed 09/03/20 Page 1 of 1 PageID: 34



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 JOSEPH SCOTT,                              HONORABLE RENÉE MARIE BUMB

               Petitioner,
                                            Civil Action No. 20-8401 (RMB)
        v.

 WARDEN WHITE,                              OPINION

              Respondent.


      This   matter    having   come    before   the   Court   upon   Respondent’s

Letter Application, dated August 28, 2020, requesting that the Court dismiss the

instant petition for writ of habeas corpus under Title 28 U.S.C. Section 2241 as

moot; and the Court finding that Petitioner’s incident report has been expunged

from Petitioner’s disciplinary record and that the disallowed/forfeited good conduct

time has been restored; and the Court further finding that Petitioner’s release

date has been updated to reflect the restored good conduct time; the Court will

dismiss the petition as moot.



An appropriate Order follows.

Dated: September 3, 2020



                                         s/RENÉE MARIE BUMB
                                         ______________________________________
                                         HON. RENÉE MARIE BUMB
                                         United States District Judge
At Camden, New Jersey
